

Exhibit 10.4
 
Summary English Translation
 
Lease Agreement
 
Shenzhou Building Lease Contract
 
Contract serial no.: JM – C – 001
 
Lessee: Shenzhou Tianchen Technology Industry Co., Ltd.
 
Lessor: Beijing Forlink Hua Xin Technology Co. Ltd
 
Date of contract: March 12, 2009
 
In accordance with PRC Contract Law and relevant rules and regulations, the
Parties negotiated towards the following contract for Lessor’s Lease of Shenzhou
Building (“Building”):
 
Article I: Definitions and Translations
 
Article II: Lease Term
 
2.1
Leased premises:

 
Shenzhou Mansion, 9th Floor, Ste. 901-903 (500 square meters)
 
No. 31 ZhongGuanCun South Street., Haidian District, Beijing
 
2.2
Lease term: 2 years, from March 30, 2009 to March 29, 2011.

 
2.3
Property management fee is calculated starting from the date of premise
remodeling.


 
 

--------------------------------------------------------------------------------

 
 
2.4
During the rent-free period, property management fee is still due. Lessor shall
be responsible for any remodeling or move-in expenses incurred.

 
Article III: Rent Amount and Payment
 
3.1
Rent amount: 3.6 RMB per square meter per day, 54,750 RMB per month total.

 
3.2
Rent for each month is due in full by the fifth day of such month. Rent for the
first month is due on the first day of the rent period.

 
3.3
Rent for the leased premises does not include property management fees.

 
3.4
If Lessor fails to pay rent fully and on time, 5% of the unpaid balance is
charged as a late fee each day until the amount due (including late fees) is
fully paid.

 
Article IV: Deposit and Payment
 
4.1
For this Contract to go into effect, Lessor shall a deposit to Lessee equal to
two months rent—RMB 96,000 (as calculated from the 2007 lease rate, and which
Lessor does not have to pay if it already paid the deposit from the 2007
contract). This represents Lessor’s guarantee for all the duties and
stipulations in this Contract.

 
4.2
If Lessor does not violate any Contract stipulations during the entirety of the
Lease period, and timely pays in full all rental, management, and other
necessary fees, Lessee shall refund the full deposit amount within 15 days after
the Lease period ends, without interest on the deposit.

 
4.3
During the lease, if Lessee has upheld its duty to honor the Contract, and
Lessor falls behind in rent, management fees, late fees, or other fees, Lessee
has power to deduct the amount owed from the deposit without notice, or deduct
from the deposit for compensation for Lessee’s losses suffered, but with written
notice to Lessor. After receiving written notice, Lessor has 15 business days to
pay the amount to be deducted from the deposit; otherwise, Lessee shall have the
right to expedite deduction from the deposit, repossess the leased premises, and
charge losses to the Lessor according to Contract stipulations.


 
 

--------------------------------------------------------------------------------

 
 
If Lessor has objections to the terms of the deposit, it may negotiate with
Lessee to resolve the dispute, or if negotiation fails to produce agreement,
bring the matter to a Beijing arbitrator in accordance with paragraph 17.1 of
this Contract.
 
4.4
Without Lessee’s written consent, Lessor may not use the deposit to supplement
rent, management, or other fees.

 
Article V: Usage of Leased Premises
 
5.1
Lessor shall use the leased premises for office purposes only. If Lessor uses
the lease for any other purpose without Lessee’s consent, Lessee shall provide
written notice for Lessor to correct its conduct. If Lessor fails to do so after
a reasonable time, Lessee may terminate the Contract, repossess the leased
premises, and hold Lessor liable for compensation for all relevant fees and
incurred losses.

 
5.2
Lessor shall not use or permit the use of any part of the leased premises as a
broadcast studio, for religious or any other ceremonial activities, nor for
gambling or any other illegal activity. During the lease period, Lessor shall
not cause harm or endangerment to Lessee or any other owner, tenant, or user of
the Building.

 
5.3
Lessor shall not use the Building interior, exterior, nor any other portion of
the Building visible from the outside for propaganda advertisements, lamphouse,
advertising logos, decorations, flags/banners, posters, or other items. Lessee
has power to dismantle such items and hold Lessor liable for the fees.


 
 

--------------------------------------------------------------------------------

 
